Name: 93/704/EC: Council Decision of 30 November 1993 on the creation of a Community database on road accidents
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  transport policy;  economic analysis
 Date Published: 1993-12-30

 Avis juridique important|31993D070493/704/EC: Council Decision of 30 November 1993 on the creation of a Community database on road accidents Official Journal L 329 , 30/12/1993 P. 0063 - 0065 Finnish special edition: Chapter 7 Volume 5 P. 0069 Swedish special edition: Chapter 7 Volume 5 P. 0069 COUNCIL DECISION of 30 November 1993 on the creation of a Community database on road accidents (93/704/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission (1), Whereas the European Parliament has adopted a resolution on the adoption of common measures to reduce road accidents (2); Whereas the Council and the representatives of the Governments of the Member States meeting within the Council of 21 June 1991 adopted a resolution requesting the Commission to draw up and implement a Community programme of practical measures designed to put into effect new common initiatives and compare existing national experience in the areas of action and research relating to the campaign on road accidents and the consequences thereof for the victims (3); Whereas the creation of a Community database on road accidents is one of the priorities selected by the high-level group of representatives of the Governments of the Member States; Whereas, in its White Paper on the Future Development of the Common Transport Policy and its communication for an action programme on road safety, the Commission considers that, bearing in mind the significant differences in the levels of road safety in different Member States, a major priority in this area should be to promote the exchange of information and experience by the setting up of a Community database; Whereas the Member States gather statistics on road accidents that occur within their territories and centralize the data in computer files; whereas there is at present no common database allowing access to those individual files or use of the data therein; Whereas a database created and managed at Community level would make it possible to identify and quantify the problems, evaluate the efficiency of any measures taken and determine the relevance of any Community action; Whereas the Member States acting separately cannot create and manage a database of that type; whereas the Community therefore, in line with the principle of subsidiarity, will intervene only to ensure that the data contained in the Member States' statistical files are grouped together and to guarantee close coordination between the Member States with a view to the smooth operation of the Community database; Whereas it is advisable to decide on the practical aspects of transmitting statistical data stored in the Member States to the Commission, particularly the intervals, the deadlines and the medium to be used for such transmission; Whereas any analysis of road safety problems should concentrate foremost on accidents resulting in death or injury and should not include material damage, whereas, for the purpose of such an analysis, it is not necessary to identify the persons involved; Whereas the Commission should take steps to ensure that confidential statistics are protected, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall establish statistics on road accidents resulting in death or injury that occur within their territories. 2. For the purposes of this Directive 'accident resulting in death or injury' shall mean any collison between road users involving at least one vehicle in motion on a public highway normally open to traffic and causing the death of and/or injury to one or more of the road users. Article 2 1. Member States shall communicate the data on accidents resulting in death or injury for a given year stored in the computer files at the highest existing degree of centralization to the Statistical Office of the European Communities (hereinafter referred to as the SOEC) in terms of statistical units. For the purposes of this Decision 'statistical unit' shall mean an accident resulting in death or injury. 2. The data referred to in paragraph 1 shall be communicated for the first time before 31 March 1994 for 1991 and 1992 and for subsequent years not more than nine months after the end of the reference year in question. 3. Any such data which are protected by national laws on the confidentiality of statistics shall also be transmitted to the SOEC, which shall treat them in accordance with Regulation (Euratom, EEC) No 1588/90 (1). 4. Acting in accordance with the procedure laid down in Article 5, the Commission shall determine what information should not be included in the files transmitted. Article 3 1. As far as possible data shall be transmitted on a readable medium the type and format of which shall be proposed by the Commission. 2. Should a Member State correct statistics after their transmission to the SOEC, it shall send to SOEC a complete copy of the updated file. 3. Should a Member State wish to change the form or content of its data files, it shall first inform the Commission. Where a Member State makes changes to files already transmitted to the SOEC, the amended versions of the files in question shall also be transmitted to the SOEC. 4. Each Member State shall be responsible for the quality of the statistics it provides. 5. The Commission shall be responsible for processing the data received. Article 4 1. The Commission shall be responsible for disseminating the data received. Acting in accordance with the procedure laid down in Article 5, it shall decide on the procedures for access to the statistics on accidents resulting in death or injury centralized by the Commission, on any publications, and on any other information conducive to the smooth operation of the Community database. 2. The Commission and the Member States shall examine any methodological or technical problems arising in connection with the establishment and transmission of the statistics or the way in which they are collected in order to find solutions which will gradually lead to the Member States' data being as consistent and comparable as possible. On the basis of this examination, the Commission shall submit to the Council, should the need arise, appropriate proposals. Article 5 1. Where any reference is made to the procedure laid down in this Article, the Commission shall be assisted by the statistical programme committee established under Decision 89/382/EEC, Euratom (2). 2. The Commission representative shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion of that draft within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to have its position recorded in the minutes. The Commission shall take the greatest possible account of the opinion delivered by the committee. It shall inform the committee of the manner in which the opinion has been taken into account. Article 6 Three years after the data of application of this Decision the Commission shall present to the Council: (a) an evaluation report on the results obtained in implementing the measures provided for in Articles 2, 3 and 4 including whether it is desirable to continue the measures; (b) the conclusions stemming from that report regarding the feasibility of continuing the project provided for by this Decision. Article 7 This Decision is addressed to the Member States. Done at Brussels, 30 November 1993. For the Council The President G. COÃ ME (1) OJ No C 225, 20. 8. 1993, p. 6. (2) OJ No C 68, 24. 3. 1986, p. 35. (3) OJ No C 178, 9. 7. 1991, p. 1. (4) OJ No L 151, 15. 6. 1990, p. 1. (5) OJ No L 181, 28. 6. 1989, p. 47.